ORDER
Anthony J. Doty was convicted of first-degree intentional homicide by a Wisconsin state court. Several years after he began serving his life sentence, the Wisconsin Department of Corrections signed a contract with Corrections Corporation of America to place some of Wisconsin’s inmates in CCA’s privately run prisons, and transferred Doty to CCA’s facility in Whiteville, Tennessee. Doty then petitioned for a writ of habeas corpus under 28 U.S.C. § 2254. He claims that he should be immediately freed because the U.S. Constitution prohibits Wisconsin from exercising jurisdiction over him after transferring him to an out-of-state facility. The district court denied his petition, and we affirm.
We have already recognized the propriety of Wisconsin’s transfer of inmates to private, out-of-state prisons, and we have rejected as frivolous arguments that the practice is unconstitutional. Pischke v. Litscher, 178 F.3d 497, 500-01 (7th Cir. 1999).
The district court treated Doty’s petition as arising under § 2254, but objections to transfers to out-of-state prisons are really challenges under 42 U.S.C. § 1983. Moran v. Sondalle, 218 F.3d 647, 650 (7th Cir.2000). Doty had the benefit of the warnings we offered both in Pischke and in Moran against filing challenges to out-of-state transfers as habeas corpus petitions. Pischke, 178 F.3d at 500; Moran, 218 F.3d at 651-52. Therefore under 28 U.S.C. § 1915(g) he has earned two strikes because both his petition and appeal are “thoroughly frivolous.” Moran, 218 F.3d at 651-52; Stanley v. Litscher, 213 F.3d 340, 343 (7th Cir.2000); Pischke, 178 F.3d at 500.
AFFIRMED.